Order entered March 11, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-10-00126-CV

                      MEENAKSHI S. PRABHAKAR, M.D AND
                  INFECTIOUS DISEASE DOCTORS, P.A., Appellants

                                            V.

                            DAVID FRITZGERALD, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 05-08507-H

                                        ORDER
       Before the Court is appellants’ motion to continue the abatement of this appeal. The

Court ORDERS counsel for appellee to respond to the matters asserted in appellants’ motion

within SEVEN DAYS from the date of this order, or by 5:00 pm on Monday, March 18, 2013.

The mailbox rule does not apply.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE